USDC SDNY

 

DOCUMENT
ELECTRONICALLY FILED
PARKER AND CARMODY, L |} DOC #:
ATTORNEYS AT LAW DATE FILED: 6/23/2021
30 EAST 33®" STREET
6™ FLOOR
NEW YORK, N.Y. 10016
DANIEL S. PARKER TELEPHONE: (212) 239-9777
MICHAEL CARMODY FACSIMILE: (212) 239-9175
CHRISTINA S. COOPER DanielParker@aol.com
June 21, 2021

Hon. Analisa Torres

United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: United States v. Alvin Forde
20 Cr 557 (AT)

 

Dear Judge Torres:

I write with the consent of the Government requesting that the Court adjourn the
scheduled conference for June 24, 2021, for at least 30 days. The parties have engaged in
discussions regarding a resolution of this case. Additional time is required for me to be able to
discuss a potential disposition with Mr. Forde.

I have spoken with AUSA Mitzi Steiner and the Government consents to this application.

I respectfully request that the Court adjourn this case to any date during the week of
July 26" or thereafter.

I consent to the exclusion of speedy trial time.

Thank you for your consideration in this matter.

GRANTED. The status conference scheduled for June 24, 2021, is ADJOURNED to July 26, 2021, at 9:00 a.m.

Time until July 26, 2021, is excluded under the Speedy Trial Act, 18 U.S. C. § 3161 (h)(7), because the ends of
justice served by excluding such time outweigh the interests of the public and Defendant in a speedy trial in that
this will allow for the Defendant to continue to review discovely and for the parties to continue discussions
regarding pretrial dispositions.

SO ORDERED. O}-

ANALISA TORRES
United States District Judge

 

Dated: June 23, 2021
New York, New York
